The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claims 1-20 are presented for examination in this application (17/387,011) filed on July 28, 2021.
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claims 1-20 are pending for consideration. 
Drawings
The drawings submitted on July 28, 2021 have been considered and accepted.
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on July 28, 2021. U.S. patents and Foreign Patents have been considered.
Claim Objection
Claims 1, 12 and 17 are objected to as it recites “I/O” it should be “input/output I/O”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
    
     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12 and 17 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Claims 1, 12 and 17 recite “ADMIN command” (Line 7 of claim 1) where it is unclear what the ADMIN comman is or what it does.
Claim 17 recites “the basis” (Line 20 of claim 17) where there is an insufficient antecedent basis for this limitation.
Claim 18 recites “the first ADMIN command is not provided ” (Line 2 of claim 18) while independent claim 17 recites “the first ADMIN command and a first I/O command provided from the host”, so it is unclear it the first ADMIN command is provided or not.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 103
14. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dagan et al.  (US 10,038,744 hereinafter referred to as Dagan), in view of Choi et al. (US PGPUB 2016/0224248) (hereinafter ‘Choi’), and further in view of NA et al. (US PGPUB 2014/0372810) (hereinafter ‘NA’).
As per independent claim 1, Dagan discloses a storage device, comprising: a non-volatile memory; a plurality of cores; a host interface [(Column 2, lines 19-42 and 54-62; FIG.1) where FIG. 1 depicts a system 30. System 30 includes a set of host computers 32 connected to a data storage system (DSS) 30 over one or more storage networks 34. DSS 36 may be, for example, a VMAX® series enterprise data storage system or a VNX® series data storage system provided by the EMC Corporation of Hopkinton, Mass. DSS 36 is typically housed in one or more storage cabinets to correspond to the claimed limitation]configured to receive a first set command, an I/O command, and an ADMIN command from a host [(Column 6, lines 25-37 and 54-64; FIG.1) where the profile selection application 66 receives workload data 80 for the DSS 36. In some embodiments, profile selection application 66 receives the workload data 80 directly from the DSS 36, while, in other embodiments, the administrator 70 loads the workload data 80 onto the control computer 64. Profile selection application 66 may also receive configuration information regarding the DSS 36, including the set of profile definitions 52 (including their respective profile definitions 54) the number and types of cores 42 of the DSS 36, the number and types of storage network interfaces 38 and disk interface circuitry 46 of the DSS 36, and the number and types of storage roles 55 running on the DSS 36; and the profile selection application 66 distributes the number of operations assigned to each storage role 55 among the cores 42 which are assigned to that storage role 55 for that profile 52. Thus, for example, if the current profile is the front-end centric profile 52(1), the number of read commands 88(a) for time period 86(a) is 5,123, and the number of write commands 90(a) for time period 86(a) is 1,286, then the profile selection application 66 would distribute the 5,123 read commands and the 1,286 write commands between the seven cores 42 of the set 44a assigned to the front-end storage role 55(A) to correspond to the claimed limitation]; and a storage controller including a command distribution module configured to be set to a first state according to the first set command, and distribute the I/O command according to the set first state [(Column 6, lines 25-37 and 54-64; FIG.1) where the profile selection application 66 receives workload data 80 for the DSS 36. In some embodiments, profile selection application 66 receives the workload data 80 directly from the DSS 36, while, in other embodiments, the administrator 70 loads the workload data 80 onto the control computer 64. Profile selection application 66 may also receive configuration information regarding the DSS 36, including the set of profile definitions 52 (including their respective profile definitions 54) the number and types of cores 42 of the DSS 36, the number and types of storage network interfaces 38 and disk interface circuitry 46 of the DSS 36, and the number and types of storage roles 55 running on the DSS 36; and the profile selection application 66 distributes the number of operations assigned to each storage role 55 among the cores 42 which are assigned to that storage role 55 for that profile 52. Thus, for example, if the current profile is the front-end centric profile 52(1), the number of read commands 88(a) for time period 86(a) is 5,123, and the number of write commands 90(a) for time period 86(a) is 1,286, then the profile selection application 66 would distribute the 5,123 read commands and the 1,286 write commands between the seven cores 42 of the set 44a assigned to the front-end storage role 55(A) to correspond to the claimed limitation].
Dagan does not appear to explicitly disclose distribute the I/O command to the plurality of cores.
However, Choi discloses distribute the I/O command to the plurality of cores [(Paragraphs 0083 and 0090; FIG.4) where FIG. 4 is a block diagram illustrating a constitution and an operation of the storage controller 2210 and a VF management module 2230 of FIG. 3 in further detail. Referring to FIG. 4, the storage controller 2210 includes a VF management module 2230, a plurality of cores 2211_1˜2211_n, a plurality of caches 2211_1′˜2211_n′, a buffer controller 2212, a buffer memory 2213 and a nonvolatile memory interface 2214; the command dispatcher 2234 is connected to the first through nth VF command parsers 2233_1˜2233_n in common. The command dispatcher 2234 performs an operation of receiving a plurality of parsed commands from the first through nth VF command parsers 2233_1˜2233_n and properly distributing the parsed commands to the cores 2211_1˜2211_n according to characteristics of the commands. For example, the command dispatcher 2234 can distribute the commands so that the cores 2211_1˜2211_n operate in parallel to correspond to the claimed limitation].
Dagan and Choi are analogous art because they are from the same field of endeavor of storage/core load management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Dagan and NA before him or her, to modify the method of Dagan to include the storage controller to dispatch commands of Choi because it will improve the core load performance.
The motivation for doing so would be [“improvement of core performance and the need to effectively share limited physical hardware increase” (Paragraph 0051 by Choi)].
Dagan does not appear to explicitly disclose wherein each of the plurality of cores is configured to perform an operation instructed by the I/O command and an operation instructed by the ADMIN command on the non-volatile memory in response to the distributed I/O command.
However, NA discloses wherein each of the plurality of cores is configured to perform an operation instructed by the I/O command and an operation instructed by the ADMIN command on the non-volatile memory in response to the distributed I/O command [(Paragraphs 0017-0020 and 0037-0047; FIG.2) where method of monitoring the performance of cores based on a multi-core processor, including collecting, by a status information collection unit, a plurality of pieces of status information extracted from respective cores, and storing, by the status information collection unit, the plurality of pieces of status information in respective memory areas provided for the respective cores; and storing, by a monitoring unit provided in any one of the respective cores, the plurality of pieces of collected status information in a storage unit, and performing, by the monitoring unit, monitoring based on the status information. The method may further include, before collecting the plurality of pieces of status information extracted from the respective cores and storing the plurality of pieces of information in the respective memory areas, providing the cores with respective status information extraction units each configured to extract the plurality of pieces of status information. Collecting the plurality of pieces of status information extracted from the respective cores and storing the plurality of pieces of information in the respective memory areas may include storing the plurality of pieces of collected status information in respective different memory areas provided for the respective cores; determining whether each of tasks, which are assigned to the respective cores corresponding to the plurality of pieces of status information stored in the memory areas is, a scheduling target; fixedly setting positions of the tasks so that the tasks are performed only in the respective assigned cores; and determining whether the task, which is a scheduling target, has been assigned to the core provided with the monitoring unit. Storing the plurality of pieces of collected status information in the storage unit and performing monitoring based on the status information may include determining whether the core to which the task, which is a scheduling target, has been assigned is the core provided with the monitoring unit; and storing the plurality of pieces of collected status information in the storage unit, resetting the status information collection unit, and then performing the monitoring to correspond to the claimed limitation].
Dagan and NA are analogous art because they are from the same field of endeavor of storage/core load management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Dagan and NA before him or her, to modify the method of Dagan to include the monitoring of all schedulers of NA because it will core load performance.
The motivation for doing so would be [“fairly monitoring the performance of all schedulers because a monitoring means is provided in any one of the cores” (Paragraph 0062 by NA)].
Therefore, it would have been obvious to combine Dagan and NA to obtain the invention as specified in the instant claim.
As per dependent claim 2, Dagan discloses wherein: the plurality of cores include a first core and a second core that are different from each other, and the command distribution module is configured to distribute the I/O command to the first core, and not distribute the I/O command to the second core [(Column 2, lines 12-18 and Column 3, lines 48-67; FIG.1) where Dagan teaches automatically modify the core assignments of the various profiles based on actual usage data. These results may be accomplished by making use of historical workload data to analyze past usage patterns to select an optimal profile and/or to update a core assignment of a profile, where the core mapping 54 of the profile definition 52 indicated by the profile selection 56 indicates an assignment of particular cores 42 to particular storage roles 55 of the DSS 36. For example, as depicted, eight cores 42 of a front-end set 44a are assigned to a front-end storage role 55(A) for interfacing with network interfaces 38, three cores 42 of a middle set 44b are assigned to middle storage role 55(B) for performing tasks out-of-band with the storage stack, and six cores 42 of a back-end set 44c are assigned to back-end storage role 55(C) for interfacing with disk interface circuitry 46. This depicted core assignment may be associated with a profile definition 52(1) referred to as a “front-end centric” profile, which is optimized for storage tasks that involve more host-facing operations (e.g., large sequential read operations that include mostly cached data, etc.). Another profile definition 52(3) may instead include a core mapping 54(3) that is “back-end centric,” and optimized for storage tasks that involve more disk-facing operations (e.g., many local replications; small random read operations that include very little cached data, etc.), having relatively more cores 42 assigned to back-end set 44c to correspond to the claimed limitation]. 
As per dependent claim 3, Dagan discloses wherein the command distribution module is configured to distribute the ADMIN command to the second core, and not distribute the ADMIN command to the first core [(Column 2, lines 12-18 and Column 3, lines 48-67; FIG.1) where Dagan teaches automatically modify the core assignments of the various profiles based on actual usage data. These results may be accomplished by making use of historical workload data to analyze past usage patterns to select an optimal profile and/or to update a core assignment of a profile, where the core mapping 54 of the profile definition 52 indicated by the profile selection 56 indicates an assignment of particular cores 42 to particular storage roles 55 of the DSS 36. For example, as depicted, eight cores 42 of a front-end set 44a are assigned to a front-end storage role 55(A) for interfacing with network interfaces 38, three cores 42 of a middle set 44b are assigned to middle storage role 55(B) for performing tasks out-of-band with the storage stack, and six cores 42 of a back-end set 44c are assigned to back-end storage role 55(C) for interfacing with disk interface circuitry 46. This depicted core assignment may be associated with a profile definition 52(1) referred to as a “front-end centric” profile, which is optimized for storage tasks that involve more host-facing operations (e.g., large sequential read operations that include mostly cached data, etc.). Another profile definition 52(3) may instead include a core mapping 54(3) that is “back-end centric,” and optimized for storage tasks that involve more disk-facing operations (e.g., many local replications; small random read operations that include very little cached data, etc.), having relatively more cores 42 assigned to back-end set 44c to correspond to the claimed limitation]. 
As per dependent claim 5, Dagan discloses wherein the command distribution module is configured to not distribute the ADMIN command to the plurality of cores [(Column 2, lines 12-18 and Column 3, lines 48-67; FIG.1) where Dagan teaches automatically modify the core assignments of the various profiles based on actual usage data. These results may be accomplished by making use of historical workload data to analyze past usage patterns to select an optimal profile and/or to update a core assignment of a profile, where the core mapping 54 of the profile definition 52 indicated by the profile selection 56 indicates an assignment of particular cores 42 to particular storage roles 55 of the DSS 36. For example, as depicted, eight cores 42 of a front-end set 44a are assigned to a front-end storage role 55(A) for interfacing with network interfaces 38, three cores 42 of a middle set 44b are assigned to middle storage role 55(B) for performing tasks out-of-band with the storage stack, and six cores 42 of a back-end set 44c are assigned to back-end storage role 55(C) for interfacing with disk interface circuitry 46. This depicted core assignment may be associated with a profile definition 52(1) referred to as a “front-end centric” profile, which is optimized for storage tasks that involve more host-facing operations (e.g., large sequential read operations that include mostly cached data, etc.). Another profile definition 52(3) may instead include a core mapping 54(3) that is “back-end centric,” and optimized for storage tasks that involve more disk-facing operations (e.g., many local replications; small random read operations that include very little cached data, etc.), having relatively more cores 42 assigned to back-end set 44c to correspond to the claimed limitation]. 
Claim 4 is rejected under 35 U.S.C. 103(a) as being disclosed by Dagan in view of NA, as applied to claims 3, in view of Klein et al.  (US PGPUB 2015/0039815 hereinafter referred to as Klein).
As per dependent claim 4, Dagan/NA discloses the storage device as claimed in claim 1.  
Dagan/NA does not appear to explicitly disclose wherein the ADMIN command includes a read command of metadata and a write command of metadata.
However, Klein discloses wherein the ADMIN command includes a read command of metadata and a write command of metadata [(Paragraph 0053; FIG.7) where Harashima teaches where the journal process conventionally requires for every write command a write to the production volume 700, a read from the metadata, a write to the change repository 720, and a write to the metadata. Hence, every incoming write command conventionally requires four input/output operations to correspond to the claimed limitation].
Dagan/NA and Klein are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Dagan/NA and Klein before him or her, to modify the method of Dagan/NA to include the process copmmands of Klein because it will enhance data retreival.
The motivation for doing so would be to [“Offloading such functionality to a mass storage device releases the host's resources and is therefore more efficient than managing the operation in the host” (Paragraph 0009 by Klein)].
 Therefore, it would have been obvious to combine Dagan/NA and Klein to obtain the invention as specified in the instant claim.
Claims 6 and 7 are rejected under 35 U.S.C. 103(a) as being disclosed by Dagan in view of NA, as applied to claim 1, and further in view of Rozen et al.  (US PGPUB 2019/0087225 hereinafter referred to as Rozen).
As per dependent claim 6, Dagan/NA discloses the storage device as claimed in claim 1.  
Dagan/NA does not appear to explicitly disclose wherein: the plurality of cores include a first core and a second core that are different from each other, the I/O command includes a write command and a read command, and the command distribution module is configured to distribute the write command to the first core, and distribute the read command to the second core.
However, Rozen discloses wherein: the plurality of cores include a first core and a second core that are different from each other, the I/O command includes a write command and a read command, and the command distribution module is configured to distribute the write command to the first core, and distribute the read command to the second core [(Paragraph 0041; FIG.3) where Rozen teaches where the block 356 may include utilizing a queue, that is assigned to the first core, to pass a message from the second core to the first core to instruct the first core to execute at least part of the operation. In an embodiment, the queue includes a read pointer that is written by the first core, and read by the second core to check if there is a free slot in the queue for placing a message. The queue further has a write pointer that is written by the second core and read by the first core to check if there is new message to be read. There may be “N messages slots” that are written by the second core and read by the first core, where it will be obvious for the storage device of Dagan/NA to that includes the I/O commands distributed to include distribution of the write command to be executed by the first core and distribute the read command to be executed by the second core to correspond to the claimed limitation].
Dagan/NA and Rozen are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Dagan/NA and Rozen before him or her, to modify the method of Dagan/NA to include the different commands executed by different cores of Rozen because it will enhance data access.
The motivation for doing so would be to [“enhance efficiency and reduce latency” (Paragraph 0016 by Rozen)].
 Therefore, it would have been obvious to combine Dagan/NA and Rozen to obtain the invention as specified in the instant claim.
As per dependent claim 7, Dagan discloses wherein: the plurality of cores further include a third core that is different from the first core and the second core, and the command distribution module is configured to distribute the ADMIN command to the third core, and configured to not distribute the ADMIN command to the first core and the second core [(Column 2, lines 12-18 and Column 3, lines 48-67; FIG.1) where Dagan teaches automatically modify the core assignments of the various profiles based on actual usage data. These results may be accomplished by making use of historical workload data to analyze past usage patterns to select an optimal profile and/or to update a core assignment of a profile, where the core mapping 54 of the profile definition 52 indicated by the profile selection 56 indicates an assignment of particular cores 42 to particular storage roles 55 of the DSS 36. For example, as depicted, eight cores 42 of a front-end set 44a are assigned to a front-end storage role 55(A) for interfacing with network interfaces 38, three cores 42 of a middle set 44b are assigned to middle storage role 55(B) for performing tasks out-of-band with the storage stack, and six cores 42 of a back-end set 44c are assigned to back-end storage role 55(C) for interfacing with disk interface circuitry 46. This depicted core assignment may be associated with a profile definition 52(1) referred to as a “front-end centric” profile, which is optimized for storage tasks that involve more host-facing operations (e.g., large sequential read operations that include mostly cached data, etc.). Another profile definition 52(3) may instead include a core mapping 54(3) that is “back-end centric,” and optimized for storage tasks that involve more disk-facing operations (e.g., many local replications; small random read operations that include very little cached data, etc.), having relatively more cores 42 assigned to back-end set 44c to correspond to the claimed limitation]. 
Claim 8 is rejected under 35 U.S.C. 103(a) as being disclosed by Dagan in view of NA, as applied to claim 1, in view of Chiu et al.  (US PGPUB 2013/0132612 hereinafter referred to as Chiu), and further in view of Tan et al.  (US PGPUB 2019/0369703 hereinafter referred to as Tan).
As per dependent claim 8, Dagan/NA discloses the storage device as claimed in claim 1.  
Dagan/NA does not appear to explicitly disclose wherein: the first set command is a command that has a format according to the host interface.
However, Chiu discloses wherein: the first set command is a command that has a format according to the host interface [(Paragraph 0025; FIG.3) where Harashima teaches where the format of the original command can be determined according to the data transmission interface used by the host 100 and the peripheral device 110. In the present embodiment, the data transmission interface is, for example, a serial advanced technology attachment (SATA), a small computer system interface (SCSI) or a universal serial bus (USB), etc., and the command formats of these data transmission interfaces all include information of the command type (for example, read or write), the start address of the memory block and the data length, etc. The type of the data transmission interface is not limited by the disclosure to correspond to the claimed limitation].
Dagan/NA and Chiu are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Dagan/NA and Chiu before him or her, to modify the method of Dagan/NA to include the interface of Chiu because it will enhance data access.
The motivation for doing so would be to [“effectively speeds up a processing time of the peripheral device” (Paragraph 0009 by Chiu)].
 Dagan/NA/Chiu does not appear to explicitly disclose a feature that the host is to set among features of the storage device, and the first state is included in the features of the storage device.
However, Tan discloses a feature that the host is to set among features of the storage device, and the first state is included in the features of the storage device [(Paragraph 0071; FIG.7) where Harashima teaches where the Host sends conventional PCIe-defined low-power state control commands to the PCIe device, and the PMU performs the translation to identify the corresponding fine-grained low-power state to enter for each component based on the PCIe-define low-power state in the control command. Under another approach, the Host may specifically identify the fine-grained low-power state to be entered in the power change command to correspond to the claimed limitation].
Dagan/NA and Tan are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Dagan/NA and Tan before him or her, to modify the method of Dagan/NA to include the set features of Tan because it will enhance data access.
The motivation for doing so would be to [“efficiently for more optimized power and performance trade-off within a certain PCIe-defined low-power states” (Paragraph 0002 by Tan)].
Therefore, it would have been obvious to combine Dagan/NA, Chiu and Tan to obtain the invention as specified in the instant claim.
Claims 9 and 10 are rejected under 35 U.S.C. 103(a) as being disclosed by Dagan in view of NA, as applied to claim 1, and further in view of Yoshioka et al.  (US PGPUB 2017/0109092 hereinafter referred to as Yoshioka).
As per dependent claim 9, Dagan/NA discloses the storage device as claimed in claim 1.  
Dagan/NA does not appear to explicitly disclose a self profile module configured to provide a second set command to the command distribution module, wherein the command distribution module is configured to be set to a second state according to the second set command.
However, Yoshioka discloses a self profile module configured to provide a second set command to the command distribution module, wherein the command distribution module is configured to be set to a second state according to the second set command [(Paragraph 0033; FIG.5) where Yoshioka teaches where the control unit 122 generates commands that provide DDF configuration data to each storage device, and receives a confirmation from each storage device indicating that the DDF configuration data has been successfully stored. Control unit 122 then generates SCSI MODE SENSE commands directed to each storage device (152, 154, 156). Each storage device, in response to receiving the SCSI MODE SENSE COMMAND, identifies corresponding vendor-specific SCSI MODE PAGE data, and transmits that SCSI MODE PAGE data back to storage controller 120. Storage controller 120 analyzes the SCSI MODE PAGE data that has been retrieved, and determines that all of the storage devices have already been pre-initialized. Based on this information, storage controller 120 foregoes initialization for all of the storage devices, and transmits an acknowledgment to the host indicating that I/O requests to the volume (including I/O requests that involve RMW operations) are enabled. As host 110 writes to the logical volume, storage controller 120 transmits SCSI MODE SELECT commands to the storage devices, to alter their initialization flags and indicate that the storage devices are no longer in an initialized stat to correspond to the claimed limitation].
Dagan/NA and Yoshioka are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Dagan/NA and Yoshioka before him or her, to modify the method of Dagan/NA to include the different commands generated by the control unit of Yoshioka because it will enhance data access.
The motivation for doing so would be to [“reduces I/O traffic across switched fabric 140” (Paragraph 0029 by Yoshioka)].
 Therefore, it would have been obvious to combine Dagan/NA and Yoshioka to obtain the invention as specified in the instant claim.
As per dependent claim 10, Yoshioka discloses wherein the self profile module is configured to monitor a type of the I/O command, a latency of the I/O command, a dimension of the I/O command, a queue depth of the plurality of cores, or an interval at which the I/O command is provided from the host, to generate the second set command [(Paragraphs 0018, 0026; FIGs 1, 2 and 4) where the Control unit 122 actively determines whether a storage device has already been initialized or not. Control unit 122 is implemented as custom circuitry, a processor executing programmed instructions stored in program memory, or some combination thereof. Memory 124 stores data for reference by control unit 122, such as program instructions for control unit 122, data structures that correlate LBAs with storage devices, volume information data, routing information, etc. , such that the control unit 122 analyzes the retrieved SCSI MODE PAGE data to determine whether the assigned storage devices have already been initialized. Thus, control unit 122 consults the retrieved data to determine whether or not the initialization flag has been set for each storage device. If in step 412 all storage devices for the requested logical volume have been initialized, then in step 416 control unit 122 foregoes initialization, even if RMW operations should be enabled for the logical volume. This is because the storage devices, having all been initialized, are also consistent in that their parity data properly represents their “payload” data. Alternatively, if not all of the storage devices have been initialized to correspond to the claimed limitation]. 
Claim 11 is rejected under 35 U.S.C. 103(a) as being disclosed by Dagan in view of NA, as applied to claim 1, and further in view of Yoshioka et al.  (US PGPUB 2017/0109092 hereinafter referred to as Yoshioka), and further in view of Tseng et al.  (US PGPUB 2018/0364945 hereinafter referred to as Tseng).
As per dependent claim 11, Dagan/NA discloses the storage device as claimed in claim 1.  
Dagan/NA does not appear to explicitly disclose a self profile module configured to provide a second set command to the command distribution module.
Yoshioka discloses a self profile module configured to provide a second set command to the command distribution module [(Paragraph 0033; FIG.5) where Yoshioka teaches where the control unit 122 generates commands that provide DDF configuration data to each storage device, and receives a confirmation from each storage device indicating that the DDF configuration data has been successfully stored. Control unit 122 then generates SCSI MODE SENSE commands directed to each storage device (152, 154, 156). Each storage device, in response to receiving the SCSI MODE SENSE COMMAND, identifies corresponding vendor-specific SCSI MODE PAGE data, and transmits that SCSI MODE PAGE data back to storage controller 120. Storage controller 120 analyzes the SCSI MODE PAGE data that has been retrieved, and determines that all of the storage devices have already been pre-initialized. Based on this information, storage controller 120 foregoes initialization for all of the storage devices, and transmits an acknowledgment to the host indicating that I/O requests to the volume (including I/O requests that involve RMW operations) are enabled. As host 110 writes to the logical volume, storage controller 120 transmits SCSI MODE SELECT commands to the storage devices, to alter their initialization flags and indicate that the storage devices are no longer in an initialized stat to correspond to the claimed limitation].  
Dagan/NA and Yoshioka are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Dagan/NA and Yoshioka before him or her, to modify the method of Dagan/NA to include the different commands generated by the control unit of Yoshioka because it will enhance data access.
The motivation for doing so would be to [“reduces I/O traffic across switched fabric 140” (Paragraph 0029 by Yoshioka)].
Dagan/NA does not appear to explicitly disclose wherein the command distribution module is configured to be set to the first state according to the first set command, when the first set command and the second set command are provided at the same time.
However, Tseng discloses wherein the command distribution module is configured to be set to the first state according to the first set command, when the first set command and the second set command are provided at the same time [(Paragraph 0046; FIG.4) where Tseng teaches where FIG. 4 is schematic illustrating a data storage method according to an embodiment of the invention. In step S400, a second mailbox is arranged for the non-volatile memory controller BEP1, a third mailbox is arranged for the non-volatile memory controller BEP2, and a first mailbox is arranged for the command processor CmdP. In step S402, the state of the non-volatile memory controller BEP1 or BEP2 is transmitted and updated to the first mailbox. In step S404, the command processor CmdP transmits or distributes the external commands received by the command processor CmdP based on the state stored in the first mailbox. The external command is generated from the host 104 and complies with the NVMs standard. In addition, the external command is queued in the command processor CmdP before it is transmitted or distributed. The external commands are scheduled according to the setting of priority or the sequence of receiving. In step S406, the external commands are transmitted or distributed to the non-volatile memory controller BEP1 or BEP2 alternatively by the command processor CmdP. Afterwards, in step S408, the external commands are converted into read/write commands by the non-volatile memory controller BEP1/BEP2 respectively. In step S410, the access operation is executed for the non-volatile memory NVM1 or NVM2 based on the read/write command by the non-volatile memory controller BEP1/BEP2. The access operation is preferably executed for the non-volatile memory NVM1 or NVM2 through multi-channels by the non-volatile memory controller BEP1/BEP2, wherein the distribution of commands by the command processor that are set by the state stored in the first mailbox to correspond to the claimed limitation].
Dagan/NA and Tseng are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Dagan/NA and Tseng before him or her, to modify the method of Dagan/NA to include the different commands generated by the control unit of Tseng because it will enhance data access.
The motivation for doing so would be to [“rapid and convenient extension is provided by the data storage device and the data storage method of the present invention” (Paragraph 0006 by Tseng)].
 Therefore, it would have been obvious to combine Dagan/NA and Tseng to obtain the invention as specified in the instant claim.
Claims 12 and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dagan et al.  (US 10,038,744 hereinafter referred to as Dagan), and further in view of NA et al. (US PGPUB 2014/0372810) (hereinafter ‘NA’).
As per independent claim 12, Dagan discloses a storage device, comprising: a non-volatile memory [(Column 2, lines 19-42 and 54-62; FIG.1) where FIG. 1 depicts a system 30. System 30 includes a set of host computers 32 connected to a data storage system (DSS) 30 over one or more storage networks 34. DSS 36 may be, for example, a VMAX® series enterprise data storage system or a VNX® series data storage system provided by the EMC Corporation of Hopkinton, Mass. DSS 36 is typically housed in one or more storage cabinets to correspond to the claimed limitation]; and a storage controller configured to receive a first set command from a host at a first time point [(Column 6, lines 25-37 and 54-64; FIG.1) where the profile selection application 66 receives workload data 80 for the DSS 36. In some embodiments, profile selection application 66 receives the workload data 80 directly from the DSS 36, while, in other embodiments, the administrator 70 loads the workload data 80 onto the control computer 64. Profile selection application 66 may also receive configuration information regarding the DSS 36, including the set of profile definitions 52 (including their respective profile definitions 54) the number and types of cores 42 of the DSS 36, the number and types of storage network interfaces 38 and disk interface circuitry 46 of the DSS 36, and the number and types of storage roles 55 running on the DSS 36; and the profile selection application 66 distributes the number of operations assigned to each storage role 55 among the cores 42 which are assigned to that storage role 55 for that profile 52. Thus, for example, if the current profile is the front-end centric profile 52(1), the number of read commands 88(a) for time period 86(a) is 5,123, and the number of write commands 90(a) for time period 86(a) is 1,286, then the profile selection application 66 would distribute the 5,123 read commands and the 1,286 write commands between the seven cores 42 of the set 44a assigned to the front-end storage role 55(A) to correspond to the claimed limitation].
NA discloses a storage controller configured to perform an operation instructed by an I/O command on the non- volatile memory in response to the I/O command provided from the host [(Paragraphs 0017-0020 and 0037-0047; FIG.2) where method of monitoring the performance of cores based on a multi-core processor, including collecting, by a status information collection unit, a plurality of pieces of status information extracted from respective cores, and storing, by the status information collection unit, the plurality of pieces of status information in respective memory areas provided for the respective cores; and storing, by a monitoring unit provided in any one of the respective cores, the plurality of pieces of collected status information in a storage unit, and performing, by the monitoring unit, monitoring based on the status information. The method may further include, before collecting the plurality of pieces of status information extracted from the respective cores and storing the plurality of pieces of information in the respective memory areas, providing the cores with respective status information extraction units each configured to extract the plurality of pieces of status information. Collecting the plurality of pieces of status information extracted from the respective cores and storing the plurality of pieces of information in the respective memory areas may include storing the plurality of pieces of collected status information in respective different memory areas provided for the respective cores; determining whether each of tasks, which are assigned to the respective cores corresponding to the plurality of pieces of status information stored in the memory areas is, a scheduling target; fixedly setting positions of the tasks so that the tasks are performed only in the respective assigned cores; and determining whether the task, which is a scheduling target, has been assigned to the core provided with the monitoring unit. Storing the plurality of pieces of collected status information in the storage unit and performing monitoring based on the status information may include determining whether the core to which the task, which is a scheduling target, has been assigned is the core provided with the monitoring unit; and storing the plurality of pieces of collected status information in the storage unit, resetting the status information collection unit, and then performing the monitoring to correspond to the claimed limitation].
Dagan and NA are analogous art because they are from the same field of endeavor of storage/core load management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Dagan and NA before him or her, to modify the method of Dagan to include the monitoring of all schedulers of NA because it will core load performance.
The motivation for doing so would be [“fairly monitoring the performance of all schedulers because a monitoring means is provided in any one of the cores” (Paragraph 0062 by NA)].
Dagan further discloses a storage controller configured to not perform an operation instructed by an ADMIN command on the non-volatile memory in response to the ADMIN command provided from the host [(Column 2, lines 12-18 and Column 3, lines 48-67; FIG.1) where Dagan teaches automatically modify the core assignments of the various profiles based on actual usage data. These results may be accomplished by making use of historical workload data to analyze past usage patterns to select an optimal profile and/or to update a core assignment of a profile, where the core mapping 54 of the profile definition 52 indicated by the profile selection 56 indicates an assignment of particular cores 42 to particular storage roles 55 of the DSS 36. For example, as depicted, eight cores 42 of a front-end set 44a are assigned to a front-end storage role 55(A) for interfacing with network interfaces 38, three cores 42 of a middle set 44b are assigned to middle storage role 55(B) for performing tasks out-of-band with the storage stack, and six cores 42 of a back-end set 44c are assigned to back-end storage role 55(C) for interfacing with disk interface circuitry 46. This depicted core assignment may be associated with a profile definition 52(1) referred to as a “front-end centric” profile, which is optimized for storage tasks that involve more host-facing operations (e.g., large sequential read operations that include mostly cached data, etc.). Another profile definition 52(3) may instead include a core mapping 54(3) that is “back-end centric,” and optimized for storage tasks that involve more disk-facing operations (e.g., many local replications; small random read operations that include very little cached data, etc.), having relatively more cores 42 assigned to back-end set 44c to correspond to the claimed limitation]. 
As per dependent claim 14, Dagan discloses wherein the storage controller is configured to: receive a second set command that is different from the first set command from the host at a second time point later than the first time point [(Column 5, lines 49-67, Column 6, lines 54-67 and Column 7, lines 1-24; FIGs 1 and 4) where the Workload data includes a set of time period entries 86 (depicted as time period entries 86(a), 86(b), . . . , 86(m)). Each time period entry 86 is associated with a range of time values for a defined period of time, Each time period entry 86 includes several data fields 88, 90, 92, 94. Thus, each time period entry 86 includes a number of read commands 88 issued by hosts 32 towards the DSS 36 during that time period 86. Similarly, each time period entry 86 includes a number of write commands 90 issued by hosts 32 towards the DSS 36 during that time period 86. In addition, each time period entry 86 includes a number of device-level read commands 92 issued by processing circuitry 40 to disk interface circuitry 46 during that time period 86. Similarly, each time period entry 86 includes a number of device-level write commands 94 to correspond to the claimed limitation], and perform the operation instructed by the ADMIN command on the non-volatile memory after the second time point [(Column 5, lines 49-67, Column 6, lines 54-67 and Column 7, lines 1-24; FIGs 1 and 4) where FIG. 4 illustrates an example method 100 performed by DSS 36 for assisting an administrator 70 in selecting an optimal profile definition 52 for core assignment; profile selection application 66 receives workload data 80 for the DSS 36. In some embodiments, profile selection application 66 receives the workload data 80 directly from the DSS 36, while, in other embodiments, the administrator 70 loads the workload data 80 onto the control computer 64. Profile selection application 66 may also receive configuration information regarding the DSS 36, where the profile selection application 66 simulates, for each profile 52, the operation of the DSS 36 running a workload based on the received workload data 80 using the core mapping 54 for that respective profile 52, yielding a set of utilization scores. In some embodiments, step 120 may be accomplished by operation, for each profile definition 42 for each time period 86, of sub-steps 122, 124, and 126. The profile selection application 66 determines, for each time period 86 for each profile 52, a maximum calculated utilization percentage for any core 42 during that time period 86 for that profile 52. Thus, for example, during time period 86(a), profile 52(A) (which uses seven cores 42) has seven utilization scores, such as, for example, 12%, 14%, 19%, 37%, 9%, 41%, and 18%. Thus, in sub-step 133, profile selection application 66 determines that the maximum calculated utilization percentage for any core 42 during time period 86(a) for profile 52(A) is 41% to correspond to the claimed limitation]. 
As per dependent claim 15, Dagan discloses wherein: the storage controller is configured to control the non-volatile memory, and further includes a first core and a second core that are different from each other, the first core is configured to perform an operation instructed by the I/O command on the non-volatile memory, and the second core is configured to perform an operation instructed by the ADMIN command on the non-volatile memory [(Column 2, lines 12-18 and Column 3, lines 48-67; FIG.1) where Dagan teaches automatically modify the core assignments of the various profiles based on actual usage data. These results may be accomplished by making use of historical workload data to analyze past usage patterns to select an optimal profile and/or to update a core assignment of a profile, where the core mapping 54 of the profile definition 52 indicated by the profile selection 56 indicates an assignment of particular cores 42 to particular storage roles 55 of the DSS 36. For example, as depicted, eight cores 42 of a front-end set 44a are assigned to a front-end storage role 55(A) for interfacing with network interfaces 38, three cores 42 of a middle set 44b are assigned to middle storage role 55(B) for performing tasks out-of-band with the storage stack, and six cores 42 of a back-end set 44c are assigned to back-end storage role 55(C) for interfacing with disk interface circuitry 46. This depicted core assignment may be associated with a profile definition 52(1) referred to as a “front-end centric” profile, which is optimized for storage tasks that involve more host-facing operations (e.g., large sequential read operations that include mostly cached data, etc.). Another profile definition 52(3) may instead include a core mapping 54(3) that is “back-end centric,” and optimized for storage tasks that involve more disk-facing operations (e.g., many local replications; small random read operations that include very little cached data, etc.), having relatively more cores 42 assigned to back-end set 44c to correspond to the claimed limitation]. 
As per dependent claim 16, Dagan discloses wherein: the storage controller is configured to control the non-volatile memory, and further includes a third core that is different from the first core and the second core, the I/O command includes a read command and a write command, the first core is configured to perform an operation instructed by the read command on the non-volatile memory, and the second core is configured to perform an operation instructed by the write command on the non-volatile memory [(Column 2, lines 12-18 and Column 3, lines 48-67; FIG.1) where Dagan teaches automatically modify the core assignments of the various profiles based on actual usage data. These results may be accomplished by making use of historical workload data to analyze past usage patterns to select an optimal profile and/or to update a core assignment of a profile, where the core mapping 54 of the profile definition 52 indicated by the profile selection 56 indicates an assignment of particular cores 42 to particular storage roles 55 of the DSS 36. For example, as depicted, eight cores 42 of a front-end set 44a are assigned to a front-end storage role 55(A) for interfacing with network interfaces 38, three cores 42 of a middle set 44b are assigned to middle storage role 55(B) for performing tasks out-of-band with the storage stack, and six cores 42 of a back-end set 44c are assigned to back-end storage role 55(C) for interfacing with disk interface circuitry 46. This depicted core assignment may be associated with a profile definition 52(1) referred to as a “front-end centric” profile, which is optimized for storage tasks that involve more host-facing operations (e.g., large sequential read operations that include mostly cached data, etc.). Another profile definition 52(3) may instead include a core mapping 54(3) that is “back-end centric,” and optimized for storage tasks that involve more disk-facing operations (e.g., many local replications; small random read operations that include very little cached data, etc.), having relatively more cores 42 assigned to back-end set 44c to correspond to the claimed limitation]. 
Claim 13 is rejected under 35 U.S.C. 103(a) as being disclosed by Dagan in view of NA, as applied to claims 12, in view of Chiu et al.  (US PGPUB 2013/0132612 hereinafter referred to as Chiu), and further in view of Tan et al.  (US PGPUB 2019/0369703 hereinafter referred to as Tan).
As per dependent claim 13, Dagan/NA discloses the storage device as claimed in claim 12.  
Dagan discloses wherein: the storage controller further includes a host interface configured to receive the first set command, the I/O command, and the ADMIN command from the host [(Column 6, lines 25-37 and 54-64; FIG.1) where the profile selection application 66 receives workload data 80 for the DSS 36. In some embodiments, profile selection application 66 receives the workload data 80 directly from the DSS 36, while, in other embodiments, the administrator 70 loads the workload data 80 onto the control computer 64. Profile selection application 66 may also receive configuration information regarding the DSS 36, including the set of profile definitions 52 (including their respective profile definitions 54) the number and types of cores 42 of the DSS 36, the number and types of storage network interfaces 38 and disk interface circuitry 46 of the DSS 36, and the number and types of storage roles 55 running on the DSS 36; and the profile selection application 66 distributes the number of operations assigned to each storage role 55 among the cores 42 which are assigned to that storage role 55 for that profile 52. Thus, for example, if the current profile is the front-end centric profile 52(1), the number of read commands 88(a) for time period 86(a) is 5,123, and the number of write commands 90(a) for time period 86(a) is 1,286, then the profile selection application 66 would distribute the 5,123 read commands and the 1,286 write commands between the seven cores 42 of the set 44a assigned to the front-end storage role 55(A) to correspond to the claimed limitation].
Dagan/NA does not appear to explicitly disclose wherein: the storage controller further includes a host interface configured to receive the first set command, the I/O command, and the ADMIN command from the host.
However, Chiu discloses wherein: the first set command is a command that has a format according to the host interface [(Paragraph 0025; FIG.3) where Harashima teaches where the format of the original command can be determined according to the data transmission interface used by the host 100 and the peripheral device 110. In the present embodiment, the data transmission interface is, for example, a serial advanced technology attachment (SATA), a small computer system interface (SCSI) or a universal serial bus (USB), etc., and the command formats of these data transmission interfaces all include information of the command type (for example, read or write), the start address of the memory block and the data length, etc. The type of the data transmission interface is not limited by the disclosure to correspond to the claimed limitation].
Dagan/NA and Chiu are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Dagan/NA and Chiu before him or her, to modify the method of Dagan/NA to include the interface of Chiu because it will enhance data access.
The motivation for doing so would be to [“effectively speeds up a processing time of the peripheral device” (Paragraph 0009 by Chiu)].
 Dagan/NA/Chiu does not appear to explicitly disclose a feature that the host is to set among features of the storage device, and the first state is included in the features of the storage device.
However, Tan discloses a feature that the host is to set among features of the storage device, and the first state is included in the features of the storage device [(Paragraph 0071; FIG.7) where Harashima teaches where the Host sends conventional PCIe-defined low-power state control commands to the PCIe device, and the PMU performs the translation to identify the corresponding fine-grained low-power state to enter for each component based on the PCIe-define low-power state in the control command. Under another approach, the Host may specifically identify the fine-grained low-power state to be entered in the power change command to correspond to the claimed limitation].
Dagan/NA and Tan are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Dagan/NA and Tan before him or her, to modify the method of Dagan/NA to include the set features of Tan because it will enhance data access.
The motivation for doing so would be to [“efficiently for more optimized power and performance trade-off within a certain PCIe-defined low-power states” (Paragraph 0002 by Tan)].
Therefore, it would have been obvious to combine Dagan/NA, Chiu and Tan to obtain the invention as specified in the instant claim.
Claims 17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dagan et al.  (US 10,038,744 hereinafter referred to as Dagan), in view of NA et al. (US PGPUB 2014/0372810) (hereinafter ‘NA’), in view of Choi et al. (US PGPUB 2016/0224248) (hereinafter ‘Choi’), and further in view of Seo et al. (US PGPUB 2015/0301749) (hereinafter ‘Seo’).
As per independent claim 17, Dagan discloses a storage system, comprising: a host; a first storage device that includes: a first non-volatile memory, a plurality of first cores configured to control the first non-volatile memory [(Column 2, lines 19-42 and 54-62; FIG.1) where FIG. 1 depicts a system 30. System 30 includes a set of host computers 32 connected to a data storage system (DSS) 30 over one or more storage networks 34. DSS 36 may be, for example, a VMAX® series enterprise data storage system or a VNX® series data storage system provided by the EMC Corporation of Hopkinton, Mass. DSS 36 is typically housed in one or more storage cabinets to correspond to the claimed limitation], and a first storage controller configured to output a first state including information[(Column 6, lines 25-37 and 54-64; FIG.1) where the profile selection application 66 receives workload data 80 for the DSS 36. In some embodiments, profile selection application 66 receives the workload data 80 directly from the DSS 36, while, in other embodiments, the administrator 70 loads the workload data 80 onto the control computer 64. Profile selection application 66 may also receive configuration information regarding the DSS 36, including the set of profile definitions 52 (including their respective profile definitions 54) the number and types of cores 42 of the DSS 36, the number and types of storage network interfaces 38 and disk interface circuitry 46 of the DSS 36, and the number and types of storage roles 55 running on the DSS 36; and the profile selection application 66 distributes the number of operations assigned to each storage role 55 among the cores 42 which are assigned to that storage role 55 for that profile 52. Thus, for example, if the current profile is the front-end centric profile 52(1), the number of read commands 88(a) for time period 86(a) is 5,123, and the number of write commands 90(a) for time period 86(a) is 1,286, then the profile selection application 66 would distribute the 5,123 read commands and the 1,286 write commands between the seven cores 42 of the set 44a assigned to the front-end storage role 55(A) to correspond to the claimed limitation]. 
Dagan does not appear to explicitly disclose a first state including information, in which a first ADMIN command and a first I/O command provided from the host are distributed, to the plurality of first cores.
However, Choi discloses a first ADMIN command and a first I/O command provided from the host are distributed, to the plurality of first cores [(Paragraphs 0083 and 0090; FIG.4) where FIG. 4 is a block diagram illustrating a constitution and an operation of the storage controller 2210 and a VF management module 2230 of FIG. 3 in further detail. Referring to FIG. 4, the storage controller 2210 includes a VF management module 2230, a plurality of cores 2211_1˜2211_n, a plurality of caches 2211_1′˜2211_n′, a buffer controller 2212, a buffer memory 2213 and a nonvolatile memory interface 2214; the command dispatcher 2234 is connected to the first through nth VF command parsers 2233_1˜2233_n in common. The command dispatcher 2234 performs an operation of receiving a plurality of parsed commands from the first through nth VF command parsers 2233_1˜2233_n and properly distributing the parsed commands to the cores 2211_1˜2211_n according to characteristics of the commands. For example, the command dispatcher 2234 can distribute the commands so that the cores 2211_1˜2211_n operate in parallel to correspond to the claimed limitation].
Dagan and Choi are analogous art because they are from the same field of endeavor of storage/core load management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Dagan and NA before him or her, to modify the method of Dagan to include the storage controller to dispatch commands of Choi because it will improve the core load performance.
The motivation for doing so would be [“improvement of core performance and the need to effectively share limited physical hardware increase” (Paragraph 0051 by Choi)].
Therefore, it would have been obvious to combine Dagan and Choi to obtain the invention as specified in the instant claim.
Dagan does not appear to explicitly disclose in which a first ADMIN command and a first I/O command provided from the host are distributed, to the plurality of first cores in response to a first state command provided from the host.
However, NA discloses in which a first ADMIN command and a first I/O command provided from the host are distributed, to the plurality of first cores in response to a first state command provided from the host [(Paragraphs 0017-0020 and 0037-0047; FIG.2) where method of monitoring the performance of cores based on a multi-core processor, including collecting, by a status information collection unit, a plurality of pieces of status information extracted from respective cores, and storing, by the status information collection unit, the plurality of pieces of status information in respective memory areas provided for the respective cores; and storing, by a monitoring unit provided in any one of the respective cores, the plurality of pieces of collected status information in a storage unit, and performing, by the monitoring unit, monitoring based on the status information. The method may further include, before collecting the plurality of pieces of status information extracted from the respective cores and storing the plurality of pieces of information in the respective memory areas, providing the cores with respective status information extraction units each configured to extract the plurality of pieces of status information. Collecting the plurality of pieces of status information extracted from the respective cores and storing the plurality of pieces of information in the respective memory areas may include storing the plurality of pieces of collected status information in respective different memory areas provided for the respective cores; determining whether each of tasks, which are assigned to the respective cores corresponding to the plurality of pieces of status information stored in the memory areas is, a scheduling target; fixedly setting positions of the tasks so that the tasks are performed only in the respective assigned cores; and determining whether the task, which is a scheduling target, has been assigned to the core provided with the monitoring unit. Storing the plurality of pieces of collected status information in the storage unit and performing monitoring based on the status information may include determining whether the core to which the task, which is a scheduling target, has been assigned is the core provided with the monitoring unit; and storing the plurality of pieces of collected status information in the storage unit, resetting the status information collection unit, and then performing the monitoring to correspond to the claimed limitation].
Dagan and NA are analogous art because they are from the same field of endeavor of storage/core load management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Dagan and NA before him or her, to modify the method of Dagan to include the monitoring of all schedulers of NA because it will core load performance.
The motivation for doing so would be [“fairly monitoring the performance of all schedulers because a monitoring means is provided in any one of the cores” (Paragraph 0062 by NA)].
Therefore, it would have been obvious to combine Dagan and NA to obtain the invention as specified in the instant claim.
Dagan does not appear to explicitly disclose a second storage device, and a second storage controller, wherein the host is configured to provide a third I/O command to one of the first storage device and the second storage device on the basis of the first state and the second state.
However, Seo discloses a second storage device, and a second storage controller, wherein the host is configured to provide a third I/O command to one of the first storage device and the second storage device on the basis of the first state and the second state [(Paragraphs 0029, 0030, 0041, 0060-0062; FIG.2) where host 100 receives data input and data output requests (hereafter, collectively or singularly, “data I/O requests” or “RAID requests”) and executes corresponding data I/O operations directed to one or more of the plurality of storage devices 200, 202, 204 and 206, where the host 100 may cause the RAID operation indicated by the data I/O request to be distributed across and processed collectively by the plurality of storage devices 200, 202, 204 and 206. For example, assuming the received data I/O request is a data storage request, the host 100 may store the corresponding “write data” across the plurality of storage devices 200, 202, 204 and 206 in a distributed manner using a RAID system. The RAID master controller 110 shown in FIG. 1 controls the overall operation of the RAID system and controls the distributed writing and/or reading of data with respect to the plurality of storage devices 200, 202, 204 and 206. For example, the RAID master controller 110 may be used to “stripe” the data, and then store the resulting “striped data” across the plurality of storage devices 200, 202, 204 and 206 in a distributed manner. In addition, the RAID master controller 110 may store parity bit(s) (hereafter, individually or collectively “parity data”) obtained (e.g.,) by performing XOR operations on the striped data in the plurality of storage devices 200, 202, 204 and 206 in a distributed manner. The RAID request distributing unit 250 of the RAID controller 210 may distribute the second RAID request to another storage device controlled by the RAID controller 210, and the RAID request processing unit 230 included in the RAID controller 210 may process the distributed second RAID request, where it will be obvious to one of ordinary skill in the art to modify the storage device of Dagan/Choi that includes the non-volatile memory, multi-cores, include the second storage device and the request distributing unit of Seo to correspond to the claimed limitation].
Dagan and Seo are analogous art because they are from the same field of endeavor of storage/core load management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Dagan and Seo before him or her, to modify the method of Dagan to include the plurality of storage devices of Seo because it will core load performance.
The motivation for doing so would be [“provide improved performance of a distributed storage system by distributing a RAID request to one or more storage devices” (Paragraphs 0005 and 0087 by Seo)].
Therefore, it would have been obvious to combine Dagan and Seo to obtain the invention as specified in the instant claim.
As per dependent claim 19, Dagan discloses wherein: the plurality of first cores include a third core and a fourth core, the first state includes information in which the first ADMIN command is provided to the first core and the first I/O command is distributed to the fourth core [(Column 6, lines 25-37 and 54-64; FIG.1) where the profile selection application 66 receives workload data 80 for the DSS 36. In some embodiments, profile selection application 66 receives the workload data 80 directly from the DSS 36, while, in other embodiments, the administrator 70 loads the workload data 80 onto the control computer 64. Profile selection application 66 may also receive configuration information regarding the DSS 36, including the set of profile definitions 52 (including their respective profile definitions 54) the number and types of cores 42 of the DSS 36, the number and types of storage network interfaces 38 and disk interface circuitry 46 of the DSS 36, and the number and types of storage roles 55 running on the DSS 36; and the profile selection application 66 distributes the number of operations assigned to each storage role 55 among the cores 42 which are assigned to that storage role 55 for that profile 52. Thus, for example, if the current profile is the front-end centric profile 52(1), the number of read commands 88(a) for time period 86(a) is 5,123, and the number of write commands 90(a) for time period 86(a) is 1,286, then the profile selection application 66 would distribute the 5,123 read commands and the 1,286 write commands between the seven cores 42 of the set 44a assigned to the front-end storage role 55(A) to correspond to the claimed limitation], the second state includes information in which the second ADMIN command and the second I/O command are distributed to one of the plurality of second cores, and the host is configured to provide the third I/O command to the second storage device [(Column 3, lines 48-62 and 54-64 and Column 6, lines 25-37 and 54-64; FIG.1) where the core mapping 54 of the profile definition 52 indicated by the profile selection 56 indicates an assignment of particular cores 42 to particular storage roles 55 of the DSS 36. For example, as depicted, eight cores 42 of a front-end set 44a are assigned to a front-end storage role 55(A) for interfacing with network interfaces 38, three cores 42 of a middle set 44b are assigned to middle storage role 55(B) for performing tasks out-of-band with the storage stack, and six cores 42 of a back-end set 44c are assigned to back-end storage role 55(C) for interfacing with disk interface circuitry 46. This depicted core assignment may be associated with a profile definition 52(1) referred to as a “front-end centric” profile, which is optimized for storage tasks that involve more host-facing operations (e.g., large sequential read operations that include mostly cached data, etc.). Another profile definition 52(3) may instead include a core mapping 54(3) that is “back-end centric,” and optimized for storage tasks that involve more disk-facing operations (e.g., many local replications; small random read operations that include very little cached data, etc.), having relatively more cores 42 assigned to back-end set 44c to correspond to the claimed limitation]. 
Claim 18 is rejected under 35 U.S.C. 103(a) as being disclosed by Dagan in view of NA in view of Choi in view of Seo, as applied to claim 17, in view of JO et al.  (US PGPUB 2019/0163396 hereinafter referred to as JO).
As per dependent claim 18, Dagan/NA/Choi/Seo discloses the storage system as claimed in claim 17.  
Choi discloses the second state includes information in which the second ADMIN command and the second I/O command are distributed to one of the plurality of second cores [(Paragraphs 0083 and 0090; FIG.4) where FIG. 4 is a block diagram illustrating a constitution and an operation of the storage controller 2210 and a VF management module 2230 of FIG. 3 in further detail. Referring to FIG. 4, the storage controller 2210 includes a VF management module 2230, a plurality of cores 2211_1˜2211_n, a plurality of caches 2211_1′˜2211_n′, a buffer controller 2212, a buffer memory 2213 and a nonvolatile memory interface 2214; the command dispatcher 2234 is connected to the first through nth VF command parsers 2233_1˜2233_n in common. The command dispatcher 2234 performs an operation of receiving a plurality of parsed commands from the first through nth VF command parsers 2233_1˜2233_n and properly distributing the parsed commands to the cores 2211_1˜2211_n according to characteristics of the commands. For example, the command dispatcher 2234 can distribute the commands so that the cores 2211_1˜2211_n operate in parallel to correspond to the claimed limitation]
Dagan/NA does not appear to explicitly disclose wherein: the first state includes information in which the first ADMIN command is not provided and the first I/O command is distributed to the plurality of first cores, and the host is configured to provide the third I/O command to the second storage device.
However, Klein discloses wherein: the first state includes information in which the first ADMIN command is not provided and the first I/O command is distributed to the plurality of first cores [(Paragraphs 0128-0130; FIG.14) where the operation mode may be set in various manners. For example, an operation mode may be set by a request of a user. Alternatively, the operation mode may be set according to the following operation state of the host 110: whether the CPU affinity is activated, whether a load is distributed, a load, and the like. Alternatively, the operation mode may be set according to an operation state of the storage device 120; If the set operation mode is the physical space mode (Yes in operation S1100), in operation S1200 the storage system 100 operates based on the operation methods described with reference to FIGS. 1 to 13. That is, the host 110 may recognize a storage area of the storage device 120 as physically isolated physical spaces PS and may control the physical spaces PS independently. If the set operation mode is not the physical space mode (No in operation S1100), in operation S1300 the storage system 100 operates based on a distribution mode. In an example embodiment, the distribution mode may indicate an operation that is based on the well-known NVMe interface. In an example embodiment, the distribution mode may be an operation mode that is based on a namespace NS in which a storage area of the storage device 120 is logically divided, where the commands are distributed according to the operation state information where it will be obvious to modify the system of Dagan/NA/Choi/Seo, to distribute the comands to the cores, to include the distribution of JO that is based on the operation state that can be set by a request of a user, an operation state of the storage device, an operation state of the host to provide ADMIN and/or I/O commands to the first and/or the second storage device to correspond to the claimed limitation].
Dagan/NA and JO are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Dagan/NA and JO before him or her, to modify the method of Dagan/NA to include the process copmmands of JO because it will enhance data retreival.
The motivation for doing so would be to [“provide a storage device providing stable performance or improved performance” (Paragraph 0005 by JO)].
 Therefore, it would have been obvious to combine Dagan/NA and JO to obtain the invention as specified in the instant claim.
Claim 20 is rejected under 35 U.S.C. 103(a) as being disclosed by Dagan in view of NA in view of Choi in view of Seo, as applied to claim 17, in view of Chiu et al.  (US PGPUB 2013/0132612 hereinafter referred to as Chiu), and further in view of Tan et al.  (US PGPUB 2019/0369703 hereinafter referred to as Tan).
As per dependent claim 20, Dagan/NA/Choi/Seo discloses the storage system as claimed in claim 17.  
Choi discloses wherein: the first storage controller further includes a first host interface configured to receive the first state command, the first ADMIN command, and the first I/O command from the host, the second storage controller further includes a second host interface configured to receive the second state command, the second ADMIN command, and the second I/O command from the host, [(Paragraphs 0035, 0083 and 0090; FIG.4) where the host 110 may communicate with the storage device 120 over an interface that is determined in advance. Through the interface the host 110 may for example store data in the storage device 120 or may read data stored in the storage device 120. In embodiments of the inventive concepts the interface may be a peripheral component interconnect express (PCI-express) interface. However, in other embodiments other interfaces may be used. FIG. 4 is a block diagram illustrating a constitution and an operation of the storage controller 2210 and a VF management module 2230 of FIG. 3 in further detail. Referring to FIG. 4, the storage controller 2210 includes a VF management module 2230, a plurality of cores 2211_1˜2211_n, a plurality of caches 2211_1′˜2211_n′, a buffer controller 2212, a buffer memory 2213 and a nonvolatile memory interface 2214; the command dispatcher 2234 is connected to the first through nth VF command parsers 2233_1˜2233_n in common. The command dispatcher 2234 performs an operation of receiving a plurality of parsed commands from the first through nth VF command parsers 2233_1˜2233_n and properly distributing the parsed commands to the cores 2211_1˜2211_n according to characteristics of the commands. For example, the command dispatcher 2234 can distribute the commands so that the cores 2211_1˜2211_n operate in parallel to correspond to the claimed limitation]
Dagan/NA does not appear to explicitly disclose the first state command is a command that has a format according to the first host interface and includes a feature requested by the host among the features of the first storage device, and the second state command is a command that has a format according to the second host interface and includes a feature requested by the host among the features of the second storage device.
However, Klein discloses the first state command is a command that has a format according to the first host interface and includes a feature requested by the host among the features of the first storage device, and the second state command is a command that has a format according to the second host interface and includes a feature requested by the host among the features of the second storage device [(Paragraphs 0128-0130; FIG.14) where the operation mode may be set in various manners. For example, an operation mode may be set by a request of a user. Alternatively, the operation mode may be set according to the following operation state of the host 110: whether the CPU affinity is activated, whether a load is distributed, a load, and the like. Alternatively, the operation mode may be set according to an operation state of the storage device 120; If the set operation mode is the physical space mode (Yes in operation S1100), in operation S1200 the storage system 100 operates based on the operation methods described with reference to FIGS. 1 to 13. That is, the host 110 may recognize a storage area of the storage device 120 as physically isolated physical spaces PS and may control the physical spaces PS independently. If the set operation mode is not the physical space mode (No in operation S1100), in operation S1300 the storage system 100 operates based on a distribution mode. In an example embodiment, the distribution mode may indicate an operation that is based on the well-known NVMe interface. In an example embodiment, the distribution mode may be an operation mode that is based on a namespace NS in which a storage area of the storage device 120 is logically divided, where the commands are distributed according to the operation state information where it will be obvious to modify the system of Dagan/NA/Choi/Seo, to distribute the comands to the cores, to include the distribution of JO that is based on the operation state that can be set by a request of a user, an operation state of the storage device, an operation state of the host to provide ADMIN and/or I/O commands to the first and/or the second storage device to correspond to the claimed limitation].
Dagan/NA does not appear to explicitly disclose the first state command is a command that has a format according to the first host interface, and the second state command is a command that has a format according to the second host interface.
However, Chiu discloses wherein: the first set command is a command that has a format according to the host interface [(Paragraph 0025; FIG.3) where Harashima teaches where the format of the original command can be determined according to the data transmission interface used by the host 100 and the peripheral device 110. In the present embodiment, the data transmission interface is, for example, a serial advanced technology attachment (SATA), a small computer system interface (SCSI) or a universal serial bus (USB), etc., and the command formats of these data transmission interfaces all include information of the command type (for example, read or write), the start address of the memory block and the data length, etc. The type of the data transmission interface is not limited by the disclosure to correspond to the claimed limitation].
Dagan/NA and Chiu are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Dagan/NA and Chiu before him or her, to modify the method of Dagan/NA to include the interface of Chiu because it will enhance data access.
The motivation for doing so would be to [“effectively speeds up a processing time of the peripheral device” (Paragraph 0009 by Chiu)].
 Dagan/NA/Chiu does not appear to explicitly disclose the first state command includes a feature requested by the host among the features of the first storage device, and the second state command includes a feature requested by the host among the features of the second storage device.
However, Tan discloses the first state command includes a feature requested by the host among the features of the first storage device, and the second state command includes a feature requested by the host among the features of the second storage device [(Paragraph 0071; FIG.7) where Harashima teaches where the Host sends conventional PCIe-defined low-power state control commands to the PCIe device, and the PMU performs the translation to identify the corresponding fine-grained low-power state to enter for each component based on the PCIe-define low-power state in the control command. Under another approach, the Host may specifically identify the fine-grained low-power state to be entered in the power change command to correspond to the claimed limitation].
Dagan/NA and Tan are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Dagan/NA and Tan before him or her, to modify the method of Dagan/NA to include the set features of Tan because it will enhance data access.
The motivation for doing so would be to [“efficiently for more optimized power and performance trade-off within a certain PCIe-defined low-power states” (Paragraph 0002 by Tan)].
Therefore, it would have been obvious to combine Dagan/NA, Chiu and Tan to obtain the invention as specified in the instant claim.
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jun et al., USPGPUB 2017/0024132– teaches STORAGE DEVICE FOR SUPPORTING VIRTUAL MACHINE, STORAGE SYSTEM INCLUDING THE STORAGE DEVICE, AND METHOD OF OPERATING THE SAME.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Error! Unknown document property name. whose telephone number is Error! Unknown document property name..  The examiner can normally be reached on Error! Unknown document property name..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on Error! Unknown document property name..  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135